Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered April 2, 1999, convicting him of robbery in the second degree, grand larceny in the third degree, grand larceny in the fourth degree, criminal possession of stolen property in the third degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction because the People failed to show that he shared his codefendants’ intent to commit the robbery is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see e.g. People v Jackson, 44 NY2d 935; People v Keitt, 42 NY2d 926; People v Bido, 235 AD2d 288; People v Kirby, 176 AD2d 822). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review (see CPL 470.05 [2]), and, in any event, without merit (see People v Nelson, 178 AD2d 617; People v Bryant, 163 AD2d 406). Feuerstein, J.P., S. Miller, Krausman and Cozier, JJ., concur.